DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/21 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4, 7, 10-14, 17, and 20 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1, lines 12-13 recite the limitation “step S2 for detecting and determining, by the inverter, an output voltage of the string of optimizing modules.” However, it is unclear how the inverter 2 of the instant application performs voltage detecting/determining. As seen in the figures—for example figure 2—the inverter 2 only comprises a DC/AC converter and current detector. The written disclosure and figures fail to disclose an element for performing voltage detecting/determining and it is unclear how either the DC/AC converter or the current detector is capable of performing a voltage detecting/determining. Therefore, it is the Examiner’s position that claim 1 contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
controlling at least one switch to be turned on to connect at least one power resistor with the inverter when the output voltage of the string of optimizing modules is in a second voltage range.” However, it is unclear how the at least one power resistor is connected/disconnected from the inverter. The at least one power resistor is always connected to the inverter because it is part of the inverter. See figure 1. Therefore, it is the Examiner’s position that claim 1 contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Similar issues are found in claim 7.

Claims 1-4, 7, 10-14, 17, and 20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 16-17 recite the limitation “step S3 for detecting and determining, by the control unit, an output current of the string of optimizing modules.” However, as disclosed in lines 24-26 of page 6 of the specification, the output current of the string of optimizing modules 1 is detected by the auxiliary detection module 21—not the control unit.
Similar issues are found in claims 2 and 3.


Response to Arguments
Applicant's arguments filed 02/08/21 have been fully considered but they are not persuasive. 
Regarding Applicant’s comments directed to the rejection of claims 1-4, 7, 10-14, 17, and 20 under 35 U.S.C. 112, Applicant argues:
Argument #1: “Referring to FIGS. 1 and 2 of the present application, the inverter is directly connected to the string of optimizing modules, so one skilled in the art will understand that the inverter of the claimed invention is capable of detecting the output voltage of the string of optimizing modules, i.e., detecting an input voltage of the inverter.” See page 8 of Applicant’s remarks.
Response to Argument #1: While it is true that the inverter of the instant application is directly connected to the string of optimizing modules, this fact alone does not lead to the inverter having the ability to detect and determine an output voltage of the string of optimizing modules, as currently claimed. A circuit element capable of performing the detecting and determining the output voltage still must be present in the inverter. Such a circuit element is not present in the instant application.
Argument #2: “Claims 1 and 12 have been amended to limit the auxiliary detection module as comprising the power resistors and the switches, so it is clear how the auxiliary detection module is connected/ disconnected from the inverter.” See page 9 of Applicant’s remarks.
Response to Argument #2: As discussed above, the at least one power resistor is always connected to the inverter because it is part of the inverter. As seen in figure 1, 
Argument #3: “In fact, the output current of the string of optimizing modules is detected by each optimizing module (i.e., control unit) in the string of optimizing modules, whereas the auxiliary detection module is only configured to output controllable (different) current. The auxiliary detection module serves to change the output current of the string of optimizing modules by selectively connecting the power resistor using the switches, but it does not have any function of current detection.” See page 9 of Applicant’s remarks.
Response to Argument #3: The Applicant’s claim that the auxiliary detection module does not have any function of current detection is not supported by the original specification. For example, see lines 24-26 on page 6 of the original specification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        February 23, 2021